DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites moving a marker into position and simultaneously injecting a locating agent into the marker.  Although the specification discloses placing a marker and injecting a locating agent, the specification as filed fails to disclose the limitation of “simultaneously” doing so.  Consequently, the Applicant has not shown possession of the claimed subject as required by Section 112.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. PG Pub. No. 2004/0210160 A1 to Fulton et al., in view of U.S. PG Pub. No. 2005/0148863 A1 to Okamura et al., further in view of either U.S. PG Pub. No. 2011/0104052 A1 to Barnett or U.S. PG Pub. No. 2011/0133730 A1 to Hattersley, and in view of U.S. Patent No. 6,419,680 B1 to Cosman et al., and also in view of U.S. PG Pub. No. 2007/0239016 A1 to Fisher.
Regarding claims 1 and 7, Fulton discloses a method of identifying a site for surgical removal comprising: inserting a needle into breast tissue of the patient; moving the hydrogel marker into position at the site and simultaneously injecting through the inserted needle a locating agent prior to surgical resection; and locating the injected locating agent under magnetic guidance for purposes of the surgical resection (see Figs. 2-7, abstract, claim 7, and para 6-12, 31, and 33).  Fulton further discloses placing a hydrogel in a breast of subject at the site (see Figs. 2-7, abstract, claim 7, and para 6-12, 31, and 33).
Similarly, Okamura discloses a method of identifying a site for surgical removal comprising: inserting a needle into breast tissue of the patient; moving the hydrogel marker into position at the site and simultaneously injecting through the inserted needle a locating agent prior to surgical resection; and locating the injected locating agent under magnetic guidance for purposes of the surgical resection (see Fig. 1, abstract, and para 140-152, noting Fig. 1 appears to disclose a breast and that a lymph node and breast cancer procedure is disclosed by Okamura).
Examiner finds that the magnetic activation disclosed in Fulton reads on the broadest reasonable interpretation of the magnetic guidance of the claims.  However, in the alternative, Okamura discloses a similar breast cancer procedure, wherein a magnetic fluid is injected into a patient for finding a surgical site and wherein the injected fluid is located under magnetic guidance resection (see Figs. 2-7, abstract, and para 140-152).
It would have been obvious to one of skill in the art to have added magnetic guidance to the marker of Fulton because doing so would provide a predictable, safe, non-invasive, and low cost method of locating the injected marker.  Such a localization method would be preferable to methods that require unnecessary cutting or irradiation of the patient.
Examiner also notes the opposite combination, Okamura in view of Fulton would have been obvious because doing so would predictably allow cancerous and other breast tissue to be marked and later resected.
Further, Barnet and Hattersley disclose similar tissue marking materials and methods, wherein the step of injecting includes injecting through the inserted needle a locating agent including nanoparticles that are detectable under magnetic guidance; and wherein the step of locating includes locating the injected locating agent at a later time than the time of injection during the surgical resection to allow the locating agent to diffuse through adjacent breast tissue for detection under magnetic guidance (see Barnett para 229 and 515 and Hattersley para 18, 52, and 53).  
It would have been obvious to one of skill in the art to have include nanoparticles as magnetic materials because doing so would predictably allow breast tissues to be marked and found using the magnetic localization techniques of Fulton and Okamura.
Lastly, Cosman discloses a similar method using an implantable marker, Cosman also discloses a marker method, comprising inserting a needle and injecting a dye directly into the hydrogel to color the hydrogel marker and to facilitate immediate identification of the hydrogel marker (see Figs. 6 and 7, col 4 In 33-col 5 In 22, and col 5 In 41- col 6 In 15). Fulton and Okamura disclose a marker already within the patient's body and the timing of filling the marker with marking fluid.  Therefore, Cosman in combination with Fulton and Okamura teaches to a skilled artisan that an internally placed hydrogel marker can be filled with a needle.
It would have been obvious and predictable to have combined the marker method of Fulton with the further teachings of Cosman because doing so would predictably provide color to said marker.
Regarding claim 5, Fulton and Okamura disclose a method, wherein the step of locating includes locating the injected locating agent at a later time than the time of injection during the surgical resection to allow the locating agent to diffuse through adjacent breast tissue (see respective citations for claim 1).
Examiner also notes that allowing the injected agent to diffuse would occur naturally and is not a method step but rather is a natural result of practicing the methods of Fulton or Okamura.  Allowing for diffusion would have been an obvious modification to either reference because doing so would predictably mark the relevant area.
Fisher discloses a similar hydrogel marker method, further comprising the steps of: using a dehydrated hydrogel marker at said biopsy site (see para 2-4, 13, 19, and 20 and abstract).
It would have been obvious to one of skill in the art at the time of the invention to have combined the teachings of Fulton with the further teachings of Fisher because doing so allow a marker to expand to fill a biopsy location, thus holding the marker in place. Further, using a dehydrated device allows the device to be shaped for a specific purpose and also allows the device to later fill with water, which facilitates ultrasound imaging.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton, Okamura, either of Barnett or Hattersly, Fisher, and Cosman as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2011/0104052 A1 to Barnett et al.
Regarding claim 2, Barnett discloses a similar method for marking tissue for later detection, wherein the step of locating includes locating the injected locating agent under magnetic resonance imaging (MRI) guidance (see abstract and para 192, 221, 229, 419, and 483).
It would have been obvious and predictable to have located a marker as taught in Fulton under MRI guidance as taught in Barnett because doing so would predictably and non-invasively detect a marker placed in the Fulton method while also providing anatomical and diagnostic information concerning the subject breast.
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton, Okamura, either of Barnett or Hattersly, Fisher, and Cosman as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2002/0161298 A1 to Burbank et al.
Regarding claims 3 and 4, Burbank discloses a similar breast cancer marking procedure, wherein the step of injecting includes injecting through the inserted needle a radiation emitting agent; and wherein the step of injecting a radiation emitting agent includes injecting radioactive agent (para 22).
It would have been obvious and predictable to have located a marker as taught in Fulton under radioactive guidance as taught in Burbank because doing so would predictably and non-invasively detect a marker placed in the Fulton method.  Including multiple marking modalities would ensure that the marker was locatable at a later time even when other modalities are unavailable.   Said another way, adding additional marking modalities would provide back-up redundant methods of locating a marker. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in light of Fulton, Okamura, either of Barnett or Hattersly, Fisher, and Cosman as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2010/0183504 A1 to Chen.
Regarding claim 8, Chen discloses a similar biopsy method, wherein the step of injecting includes injecting the locating agent including plasmonic fluorescent quantum dots (see para 4 and 107).
It would have been obvious to one of skill in the art to have combined the teachings of Okamura or Fulton with the further teachings of Chen because doing so would predictably allow a user to locate cancer cells once the nanoparticles and quantum dots reached the cancer cells by diffusion.
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in light of Fulton, Okamura, either of Barnett or Hattersly, Fisher, and Cosman as applied to claim 1 above, and further in view of Burbank.
Regarding claim 10, Burbank discloses a similar marking method, wherein one or more nanoparticles of the plurality of nanoparticles include radiation emitting material (para 22).
It would have been obvious and predictable to have located a marker as taught in Fulton under radioactive guidance as taught in Burbank because doing so would predictably and non-invasively detect a marker placed in the Fulton method.  Including multiple marking modalities would ensure that the marker was locatable at a later time even when other modalities are unavailable.   Said another way, adding additional marking modalities would provide back-up redundant methods of locating a marker. 
Regarding claim 11, Bartnett and Hattersley disclose a wherein the step of locating includes locating the injected locating agent at a later time than the time of injection during the surgical resection to allow the locating agent to diffuse through adjacent breast tissue for detection of the nanoparticles under magnetic guidance (see Barnett para 229 and 515 and Hattersley para 18, 52, and 53).  Examiner also notes that as above with respect to claim 5, Fulton and Okamura also render obvious the allowance of time for diffusion.
It would have been obvious to one of skill in the art to have include nanoparticles as magnetic materials because doing so would predictably allow breast tissues to be marked and found using the magnetic localization techniques of Fulton and Okamura.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in light of Fulton, Okamura, either of Barnett or Hattersly, Fisher, and Cosman, as applied to claim 1 above, and further in view of Barnett and Burbank.
Regarding claim 12, Fulton, Barnett, and Burbank disclose a method, wherein the step of injecting includes injecting a dye, the dye containing the plurality of nanoparticles (see Fulton para 12, Barnett para 159, and Burbank para 33).
It would have been obvious to one of skill in the art to have added a dye to the marker and nanoparticles of the prior art because doing so would allow the marker to be located visually by the technician performing the procedure so that the marker’s location could be verified.
Regarding claim 13, Fulton and Okamura disclose a method, wherein the step of locating includes locating the injected locating agent at a later time than the time of injection during the surgical resection to allow the plurality of nanoparticles to diffuse through adjacent breast tissue for detection under magnetic guidance (see respective citations for claim 1).
Examiner also notes that allowing the injected agent to diffuse would occur naturally and is not a method step but rather is a natural result of practicing the methods of Fulton or Okamura.  Allowing for diffusion would have been an obvious modification to either reference because doing so would predictably mark the relevant area.
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in light of Fulton, Okamura, Barnett, Hattersly Burbank, Fisher, and Cosman as applied to claim 12 above, and further in view of U.S. PG Pub. No. 2005/0158272 A1 to Whirley et al.
Regarding claims 14 and 15, Fulton, Barnett, and Burbank all suggest radiopaque elements (see above citations).  
Further, Whirley discloses a similar method for marking tissue, wherein the step of injecting includes injecting a dye containing radioopaque liquid; and wherein the step of injecting includes injecting a dye containing radioopaque iodinated contrast agent (see para 11 and 46).
It would have been obvious to include a dye containing radioopaque iodinated contrast agent because doing so would predictably allow the marked tissue to be seen under CT or fluoroscopy.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Fulton in view of Barnett, Hattersly, Burbank, and Cosman or Fulton, in view of Barnet, Hattersly, Burbank, Okamura, and Cosman.
Regarding claim 16, Fulton discloses a method of identifying a site for surgical removal comprising: inserting a needle into breast tissue of the patient; injecting through the inserted needle a dye prior to surgical resection; locating the injected locating agent at a later time than the time of injection to allow the locating agent to diffuse through adjacent breast tissue, the locating step being performed during the surgical resection (see Figs. 2-7, abstract, claim 7, and para 6-12, 31, and 33).  Fulton further discloses placing a hydrogel in a breast of subject (see Figs. 2-7, abstract, claim 7, and para 6-12, 31, and 33).
Fulton does not specifically disclose using a nanoparticle.
However, Barnett discloses a similar tissue marking system that uses nanoparticles for a variety of reasons, including magnetic localization, therapeutic effect, and dye based lcoalization (see para 229 and 515).  
It would have been obvious to one of skill in the art to have include nanoparticles as magnetic materials because doing so would predictably allow breast tissues to be marked and found using the magnetic localization techniques of Fulton and Okamura.  It would have been obvious to one of skill in the art to include nanocapsules in either Fulton or Okamura because doing so would allow the patient to be treated for disease using a therapeutic agent.  Lastly, combining a dye and a nanoparticle would allow the injected locating agent to be seen and to have other locating and therapeutic abilities.
Examiner finds that the magnetic activation disclosed in Fulton reads on the broadest reasonable interpretation of the magnetic guidance of the claims.  However, in the alternative, Okamura discloses a similar breast cancer procedure, wherein a magnetic fluid is injected into a patient for finding a surgical site and wherein the injected fluid is located under magnetic guidance resection (see Figs. 2-7, abstract, and para 140-152).
It would have been obvious to one of skill in the art to have added magnetic guidance to the marker of Fulton because doing so would provide a predictable, safe, non-invasive, and low cost method of locating the injected marker.  Such a localization method would be preferable to methods that require unnecessary cutting or irradiation of the patient.
Examiner also notes the opposite combination, Okamura in view of Fulton would have been obvious because doing so would predictably allow cancerous and other breast tissue to be marked and later resected.
Further, Barnet and Hattersley disclose similar tissue marking materials and methods, wherein the step of injecting includes injecting through the inserted needle a locating agent including nanoparticles that are detectable under magnetic guidance; and wherein the step of locating includes locating the injected locating agent at a later time than the time of injection during the surgical resection to allow the locating agent to diffuse through adjacent breast tissue for detection under magnetic guidance (see Barnett para 229 and 515 and Hattersley para 18, 52, and 53).  
It would have been obvious to one of skill in the art to have include nanoparticles as magnetic materials because doing so would predictably allow breast tissues to be marked and found using the magnetic localization techniques of Fulton and Okamura.
Lastly, Cosman discloses a similar method using an implantable marker, Cosman also discloses a marker method, comprising inserting a needle tip and injecting a dye directly into the hydrogel to color the hydrogel marker and to facilitate immediate identification of the hydrogel marker when the marker is in the body (see Figs. 6 and 7, col 4 In 33-col 5 In 22, and col 5 In 41- col 6 In 15).  Fulton discloses a marker already within the patient's breast and the timing of filling the marker with marking fluid.  Therefore, Cosman in combination with Fulton teaches to a skilled artisan that an internally placed hydrogel marker can be filled with a needle.
It would have been obvious and predictable to have combined the marker method of Fulton with the further teachings of Cosman because doing so would predictably provide color to said marker.
Burbank discloses a similar marking method, wherein one or more nanoparticles of the plurality of nanoparticles include radiation emitting material (para 22).
It would have been obvious and predictable to have located a marker as taught in Fulton under radioactive guidance as taught in Burbank because doing so would predictably and non-invasively detect a marker placed in the Fulton method.  Including multiple marking modalities would ensure that the marker was locatable at a later time even when other modalities are unavailable.   Said another way, adding additional marking modalities would provide back-up redundant methods of locating a marker. 
Response to Arguments
	With respect to claim 1 and claims depending therefrom, Applicant’s remarks are moot in view of the new grounds of rejection.
With respect to claim 16, Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Burbank discloses a radiation emitting material generally and not that the nanoparticles are radiation emitting.
Applicant has read a limitation into the claim.  In particular the claims recite that the nanoparticle injection includes a radiation emitting material.  The claims do not recite that the nanoparticles themselves emit radiation or that the nanoparticles are the radiation emitting material, which are narrower limitations.  Rather, the claims as now written can include a mixture of nanoparticles mixed with a radiation emitting material.  Burbank reads on this interpretation of the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793